Arthur McQuary brought this suit against the insurance company and sought to recover $800, alleged to be due under an insurance policy on a barn which was destroyed by fire. Among other things, he alleged in his petition that he was the owner of the barn at the time the contract of insurance was made, and at the time it was destroyed by fire. The answer of the insurance company included a general denial, which put the allegations referred to in issue.
On direct examination, the plaintiff, Arthur McQuary, spoke of the property as being his; but upon cross-examination he said:
"I live in Waco. I am married. I was living at Waco at the time of the fire. The property that burned was about 1 1/2 miles from Chilton. There is about 100 acres. The property belongs to my wife. She had it when we were married. My wife was a widow when we were married."
There was no other testimony bearing upon the question of ownership, and therefore we sustain the second assignment of error, which complains of the action of the trial court in refusing to instruct a verdict in favor of the defendant in the court below.
The proof did not sustain the plaintiff's allegation of ownership, but, on the other hand, showed that the property did not belong to him, but was the separate property of his wife. Revised Statutes, art. 4621. It is well settled that a husband has no insurable interest in the separate property of his wife, and therefore the contract of insurance as disclosed by the plaintiff's own testimony was void and unenforceable. German Ins. Co. v. Hunter, 32 S.W. 344; German-Amr. Ins. Co. v. Paul, 2 Ind. T. 625, 53 S.W. 442; Planters' Mut. Ins. Co. v. Loyd, 71 Ark. 292,75 S.W. 725.
Holding as we do that the court below should have Instructed a verdict for the insurance company, and as there is no probability that the plaintiff could procure testimony showing that he had an insurable interest in the property, it becomes our duty to render the judgment which the court below should have rendered; and therefore the judgment of that court is reversed, and judgment here rendered for the plaintiff in error, the insurance company.
Reversed and rendered.